Citation Nr: 1213973	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis, dorsolumbar junction (hereinafter, "low back condition").

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to September 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a bilateral knee disorder, and found that new and material evidence had not been received to reopen the previously denied low back condition claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied low back condition claim.  However, for the reasons addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim, as well as the bilateral knee disorder claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection was previously denied for a low back condition by decisions promulgated in March 1947 and January 1948.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a low back condition was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back condition, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back condition.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issues of service connection for a low back condition and bilateral knee disorder in order to comply with the VCAA.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

Congenital and developmental defects, however, are not diseases or injuries and, therefore, not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9. Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985)).  The VA General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital "diseases" may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 

A congenital or developmental "defect," on the other hand, because § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

This General Counsel  opinion, therefore, states that service connection for a congenital "disease" can only be awarded on the basis of aggravation since the presumption of soundness can never apply to a congenital disease.  The presumption of soundness states that, upon entering service, an individual will be presumed sound, except as to defects, infirmities, or disorders noted at entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service and was not aggravated by such service.  See 38 U.S.C.A. 
§§ 1111 , 1137; 38 C.F.R. §§ 3.304 , 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the United States Court of Appeals for Veterans Claims (Court) held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service. In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred in service.

Service connection was previously denied for a low back condition by decisions promulgated in March 1947 and January 1948.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Therefore, these decisions are final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, the evidence of record at the time of the prior denials included the Veteran's service treatment records, and a February 1947 VA medical examination.  In pertinent part, no musculoskeletal defects were found on the Veteran's May 1944 induction examination.  Treatment records dated in May 1944 note complaints of a post-spinal headache.  Treatment records beginning in September 1944 note complaints of back pain, and continue throughout his active service.  Treatment records dated in October 1944 note that he injured his back before induction, and that it was worse since "spinal."  Also in October 1944, it was noted that he was in an auto wreck in 1942, and that his back hurt him ever since the wreck.  His September 1945 discharge examination also indicated that there were no musculoskeletal defects.

The February 1947 VA medical examination noted, in pertinent part, that the Veteran dated back trouble to injury in car wreck in 1943.  He did not think much of it since "pains him only two days."  After he got in the military he claimed they "drawed me up", gave him a spinal shot, and pain in his back came back.  On examination, he was found to be well-developed, in no apparent distress, and able to stand erect.  The curve of his spine was normal.  All motions of the spine were free and easy; no pain on motion; no loss of motion.  There was also no tenderness to percussion over the spine.  No bony pathology was seen on X-ray study of the lumbar spine.  Diagnosis was spinal injury, no evidence of on physical examination.

The March 1947 decision denied service connection for back injury based upon the finding that it was not shown by the evidence of record.  In other words, it appears this decision was predicated on the February 1947 VA medical examination which, in essence, found no evidence of a current back disorder.

The January 1948 decision amended the March 1947 decision, finding that the Veteran's back condition was scoliosis, dorso lumbar junction.  The decision stated that the condition was in the nature of a constitutional or developmental abnormality, not a disability within the meaning of the law.  Further, the decision found that the evidence of record failed to reveal the existence of any superimposed injury or disease during service of sufficient severity to reflect an aggravation of the Veteran's developmental or constitutional condition.

The evidence added to the record since the last prior denial includes statements from the Veteran, his testimony at the January 2012 hearing, and post-service medical records which cover a period through 2007.  

In pertinent part, the Board notes that post-service medical records dated in December 2007 reflect treatment for complaints of back pain.  As such, there is evidence of a current low back condition, which, as detailed above, was part of the basis for the March 1947 denial.  Moreover, the Veteran testified at his January 2012 hearing that, in addition to the problems stemming from the in-service spinal tap, he also injured his back when he slipped and fell on the ice.  Thus, there is evidence of a superimposed injury of the back, which goes to the basis for the January 1948 denial.  Although no such injury appears to have been documented in the service treatment records, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board further notes that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back condition was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's low back claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the issue of service connection for a low back condition.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back condition, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.





REMAND

With respect to the low back claim, the Board observes that the nature and etiology of the current low back condition is not clear from the evidence of record.  For example, the Veteran was not found to have any musculoskeletal defects on either his May 1944 induction or September 1945 discharge examination.  Nevertheless, he was treated for back problems on multiple occasions during his active service following a spinal tap.  Granted, he has also reported that he initially injured his back in a pre-service car accident.  In addition, the January 1948 decision found that his low back condition was a congenital or developmental abnormality, with no superimposed disease or injury.  However, it is not clear whether his low back condition constitutes either a congenital disease or defect, the distinction of which affects how such a claim should be adjudicated pursuant to VAOPGCPREC 82-90.  The Board finds that a competent medical examination and opinion is required in order to resolve these issues.  Consequently, a remand is required to accord the Veteran such an examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the bilateral knee disorder, the Board notes that the Veteran's service treatment records do not actually show any in-service knee injury.  However, the Veteran testified at his hearing that he did sustain such an injury at the time he slipped and fell on ice, also injuring his back.  The Veteran, as a lay person, is competent to describe such an injury.  See Jandreau, supra.  Moreover, in a January 2010 statement, his accredited representative accurately noted that service treatment records dated in September 1944 found that there was "some asymmetry of low back due to position patient assumes in walking with right leg partially flexed at the knee," and that this touched on both disabilities the Veteran was claiming.  It also indicates that the current bilateral knee disorder may be secondary to the low back condition, or vice-versa.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes, however, that as with the low back condition, the exact nature and etiology of the Veteran's current bilateral knee disorder is not clear from the evidence of record.  Therefore, a competent medical examination is also required to resolve this claim.  See Colvin, supra.

Since the Board has determined that a competent medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.
The Board also notes that the notification provided to the Veteran does not appear to contain the information regarding what is necessary to substantiate a claim of secondary service connection pursuant to 38 C.F.R. § 3.310.  Accordingly, on remand the Veteran should be provided with such notification.

Finally, the Board finds that any outstanding medical records regarding the Veteran's low back condition and bilateral knee disorder should be obtained while this case is on remand.  In pertinent part, the Veteran has described treatment from private physicians Dr. R and Dr. T, to include at his January 2012 hearing.  However, as noted in the November 2008 Statement of the Case (SOC) the Veteran did not complete the necessary release to request records from these physicians.  On remand, he should be provided with another opportunity to provide the necessary release.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) , that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his low back and knees since December 2007.  In addition, the AMC/RO should follow-up on the Veteran's account of treatment from private physicians Dr. R and Dr. T.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current low back condition and bilateral knee disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must provide a response to the following:

a)  Whether the Veteran clearly and unmistakably entered service with a low back condition, and if so, whether any such pre-existing low back condition clearly and unmistakably WAS NOT aggravated beyond the natural progress of the disease.  In so opining, the examiner must also specifically address whether any of the Veteran's current low back conditions is a congenital defect and/or disease, and if so, whether the congenital defect and/or disease increased in severity during active service beyond the natural progress of the condition and/or was subject to a superimposed injury or disease during service, to include the documented in-service spinal tap and claimed injury when he purportedly slipped and fell on ice. 

b)  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current chronic low back condition is directly related to his military service, to include the documented in-service spinal tap and claimed injury when he purportedly slipped and fell on ice. 

c)  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current low back condition was caused or aggravated by his bilateral knee disorders.  By aggravation, the Board means an increase in severity that is beyond natural progression.

d)  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current bilateral knee disorders are directly related to his military service , to include the claimed injury when he purportedly slipped and fell on ice. 

e)  If the Veteran's current bilateral knee disorders are not directly related to his military service, is it at least as likely as not (50 percent or greater likelihood) that they were caused or aggravated by his low back condition.  By aggravation, the Board means an increase in severity that is beyond natural progression.

f) If such aggravation is found in (c), (d), or (e), the examiner should address the following medical issues:  (i.) the baseline manifestations of the knee disability and/or low back disability found prior to aggravation; and (ii.) the increased manifestations that are proximately due to the knee disability and/or low back disability.

A complete rational for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the November 2008 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


